Orders modified by striking out the words “ on the law side of the Court,” which limit the right of the plaintiff to serve an amended complaint, and as so modified affirmed, with ten dollars costs and disbursements to the appellant, with leave to the plaintiff to serve an amended complaint on payment of ten dollars costs awarded to defendant by the orders appealed from. Plaintiff can still, if he so desires, serve a complaint in equity which will be good if he asks as alternative relief an accounting and retransfer of the stock in question or a return of the moneys paid. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.